                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      Case No. CR-17-290-D
                                               )
DANIEL WEBSTER KEOGH and                       )
DANIELLE KEOGH a/k/a DANIELLE                  )
E. TRUITT,                                     )
                                               )
              Defendants.                      )


                                           ORDER

       Currently pending before the Court is Plaintiff’s Motion to Find Breach of Plea

Agreement [Doc. No. 32]. 1 The Motion is fully briefed, including authorized reply and

surreply briefs. Upon consideration of the preliminary issue of whether Defendant Daniel

Webster Keogh breached a plea agreement with the government, the Court finds that an

evidentiary hearing is needed to determine whether the plea agreement was knowingly and

voluntarily made or, as Mr. Keogh alleges, was coerced by the government.

                                   Factual Background 2

       Mr. Keogh executed a plea agreement and a plea petition in August 2017, for a case

that was dismissed after he decided not to enter a guilty plea to a charge of making a false


       1
           The government’s filing includes an additional Motion in Limine to Pre-Admit Plea
Agreement and Petition into Evidence. The Court must determine that Mr. Keogh breached a
binding plea agreement and the waivers in it are enforceable, before reaching the evidentiary
questions raised by the Motion.

       2
          The Court summarizes facts shown by the motion papers only for purposes of this Order.
This statement does not constitute a finding of any disputed fact.
statement to a federal agency, the United States Department of Agriculture (USDA). See

United States v. Keogh, Case No. CR-17-191-M (W.D. Okla. Aug. 28, 2017). In that case,

Mr. Keogh was charged by information with falsely representing in December 2010 that a

$3.2 million loan obtained from First Pryority Bank, and guaranteed by the USDA through

a rural development program, would be used to purchase machinery and equipment for one

of his companies (Triton Scientific, LLC) when in fact he intended to, and did, use the funds

for research and development costs incurred by another company (EMB Energy, LLC).

Triton stopped making payments on the loan in 2013. The government states that a criminal

investigation into Mr. Keogh’s conduct began in January 2013, and he was interviewed

numerous times beginning in February 2013 while represented by experienced criminal

defense counsel.     Two of his current attorneys, Clifford Haines and Ed Blau, have

represented him since 2015.

       It appears from the motion papers that the government’s 2017 plea offer was

presented to Mr. Blau in a meeting on July 25, 2017, in the form of the proposed Information

and a draft plea agreement with an acceptance deadline of Friday, August 18, 2017. Before

and after the deadline, counsel for Mr. Keogh and an attorney representing Mrs. Keogh met

with prosecutors to discuss the government’s case, and as a result of negotiations, Mr.

Keogh’s counsel was presented on August 25, 2017, with a revised plea agreement with a

deadline the same day. 3 However, plea discussions continued through the weekend among


       3
         The government says Mrs. Keogh’s counsel “attended because, in negotiations, the United
States had indicated that Ms. Keogh was also involved in the alleged schemes and that if Defendant
accepted the Plea Agreement, the United States would halt its investigation into [Mr. Keogh’s]
conduct and Ms. Keog’s conduct.” See Mot. at 3-4. However, the plea agreement contains no
provision regarding Mrs. Keogh; the government’s obligations include only a promise that
                                                2
Mr. Keogh, his attorneys, Mrs. Keogh, and their families. Late Sunday evening, August 27,

2017, Mr. Blau delivered the signed plea agreement and an executed plea petition to

government counsel, who executed it the next day (August 28, 2017), and filed the

Information. In pertinent part, the agreement provided as follows:

               The parties also recognize that if the Court determines defendant has
       violated any provision of this Agreement or authorizes defendant to withdraw
       from his knowing and voluntary guilty plea entered pursuant to this
       Agreement: (a) all written or oral statements made by defendant to the Court
       or to federal or other designated law enforcement agents, any testimony given
       by defendant before a grand jury or other tribunal, whether before or after the
       signing of this Agreement, and any leads from those statements or testimony,
       shall be admissible in evidence in any criminal proceeding brought against
       defendant; and (b) defendant shall assert no claim under the United States
       Constitution, any statute, Federal Rule of Criminal Procedure 11(f), Federal
       Rule of Evidence 410, or any other federal rule or law that those statements or
       any leads from those statements should be suppressed. Defendant knowingly
       and voluntarily waives the rights described in this paragraph as of the time he
       signs this Agreement.

Gov’t Mot. Ex. 1, [Doc. No. 32-1], Plea Agreement ¶ 13 (emphasis added).

                                      Standard of Decision

       By its Motion, the government seeks a determination that Mr. Keogh breached the

plea agreement by refusing to enter a guilty plea in the 2017 case and that his waiver of

evidentiary rights in the quoted paragraph is enforceable at a jury trial in this case. In this

circuit, a defendant has a right to “a judicial determination, based on adequate evidence, of

a defendant’s breach of a plea bargaining agreement.” United States v. Calabrese, 645 F.2d


Mr. Keogh will not be prosecuted for any crimes related to his part in (1) obtaining the $3.2 million
bank loan and (2) “acquiring federal defense contract funds, paying subcontractors on those federal
defense contracts, and diverting any federal defense contract funds while employed at OSU-UML
from 2010 through December 2012.” See Plea Agreement [Doc. No. 32-1], ¶ 14. The agreement
stated that it “does not provide any protection against prosecution for any crime not specifically
described above.” Id.
                                                 3
1379, 1390 (10th Cir. 1981); accord United States v. Cudjoe, 534 F.3d 1349, 1354 (10th Cir.

2008): United States v. Guzman, 318 F.3d 1191, 1196 (10th Cir. 2003). Further, “[i]f the

pleadings reveal a factual dispute on the issue of breach, the district court must hold a hearing

to resolve the factual issues.” Calabrese, 645 F.2d at 1390; Guzman, 318 F.3d at 1196.

       Mr. Keogh does not disagree with many of the facts on which the government relies,

but he resists a finding that he breached the plea agreement on two principle grounds: A) the

plea agreement never became binding and enforceable because it was not approved or

accepted by the Court; and B) Mr. Keogh did not enter into the plea agreement knowingly

or voluntarily. 4

                                           Discussion

       The parties fundamentally disagree on whether the plea agreement, and particularly

Mr. Keogh’s waiver of rights under Rule 410, took effect immediately upon his signing the

agreement or whether the waiver was ineffective because the agreement was never accepted

by a judge. Although the emphasized portion of the waiver provision (quoted supra) seems

to provide an unambiguous answer this question, Mr. Keogh argues that Tenth Circuit law

requires a plea agreement (and any written waivers in it) must be approved and accepted by

a judge to become binding and enforceable. He primarily relies on two Tenth Circuit

opinions, both of which concern a waiver of the defendant’s right to appeal: United States


       4
            Mr. Keogh argues an additional ground in his brief: that “the government nullified the
plea agreement.” See Mr. Keogh’s Resp. Br. [Doc. No. 39] at 12. Upon consideration of the factual
allegations and materials presented by Mr. Keogh, however, the Court finds that this ground lacks
factual support. It depends solely on statements by Mr. Keogh in his filings in the prior case and
not on any statement or conduct by the government that could reasonably be construed as its exercise
of a right under paragraph 12 of the plea agreement to declare the agreement null and void. See id.
at 12-13.
                                                 4
v. Novosel, 481 F.3d 1288, 1292 (10th Cir. 2007); and United States v. Nichols, 267 F. App’x

789, 791 (10th Cir. 2008) (unpublished).

       In Novosel, the defendant pled guilty under a plea agreement that was accepted by

the district court, but the question was whether it included a waiver of his appellate rights.

The written agreement originally did not contain an appeal-waiver provision; the provision

was added at the plea hearing after the judge inquired about its absence and the prosecutor

represented that the omission was inadvertent. After the waiver provision was added and

the judge made sure the defendant understood and agreed to it, the district court accepted

the plea agreement. The defendant later attempted to appeal, but the court of appeals found

the waiver was enforceable, reasoning that “at the time Novesel accepted the appeal-waiver

modification, not only was the plea agreement wholly executory, it was not yet binding

because the district court had not yet accepted Novosel’s guilty plea.” See Novosel, 481

F.3d at 1291.

       The Tenth Circuit reached this conclusion based on a statement of the law regarding

“formation of a binding plea agreement” as follows:

       Although the interpretation of a plea agreement may be informed by contract
       law, the formation and acceptance of a binding plea agreement is governed by
       Federal Rule of Criminal Procedure 11. . . .

                In most cases, contract principles will be wholly dispositive
                because neither side should be able, any more than would be
                private contracting parties, unilaterally to renege or seek
                modification simply because of uninduced mistake or change of
                mind. A plea agreement, however, is not simply a contract
                between two parties. It necessarily implicates the integrity of
                the criminal justice system and requires the courts to exercise
                judicial authority in considering the plea agreement and in
                accepting or rejecting the plea.

                                              5
       [United States v.] Wood, 378 F.3d [342] at 348 [(4th Cir. 2004)] (quotations
       and alterations omitted).

       . . . Courts have held that under Rule 11, “[a] plea agreement, and therefore
       any modification of a plea agreement, must be accepted by the court before it
       is binding.” United States v. Floyd, 1 F.3d 867, 870 (9th Cir. 1993); see also
       United States v. Gonzalez, 918 F.2d 1129, 1133 (3d Cir. 1990) (“[A] plea
       agreement is neither binding nor enforceable until it is accepted in open
       court.”).

       Here, when the government sought to add an appeal waiver provision at
       Novosel’s plea hearing, the district court had not yet accepted Novosel’s guilty
       plea or the plea agreement. . . . The district court did not accept either
       Novesel’s guilty plea or the plea agreement until after the parties had added
       the appeal waiver to the plea agreement and the court had questioned and
       advised Novosel in accordance with Rule 11(b)(1)-(3), including informing
       him of his appeal rights and the terms of the appeal waiver provision.

       It is clear under Rule 11 that, until the moment the court accepted his guilty
       plea, Novosel was free to withdraw his guilty plea “for any reason or no
       reason.” Rule 11(d)(1). By the same token, because the court had not yet
       accepted his guilty plea, Novosel retained the choice to either accept the
       appeal-waiver modification or reject the modification and proceed to trial
       when the government proposed adding the appeal-waiver provision to the plea
       agreement. See id.

Novosel, 481 F.3d at 1291-93 (footnotes omitted). 5 After rejecting Novosel’s challenge to

the addition of the waiver, and finding that he knowingly and voluntarily agreed to it and his

appeal fell within the scope of the waiver, the court dismissed the appeal. Id. at 1295.

       Following Novosel, the court of appeals held in Nichols that an appeal-waiver

provision of a plea agreement was unenforceable. The court reasoned as follows:



       5
         In Novosel, the Tenth Circuit relied, in part, on cases applying a well-established rule that
the government may withdraw from a plea agreement before it is accepted by the court if no
detrimental reliance is shown. See Mabry v. Johnson, 467 U.S. 504, 510-11 (1984); United States
v. Kuchinski, 469 F.3d 853, 858 (9th Cir. 2006).

                                                  6
       Under Rule 11 of the Federal Rules of Criminal Procedure, the district court
       must accept a plea agreement before it becomes binding. United States v.
       Novosel, 481 F.3d 1288, 1292 (10th Cir. 2007). Otherwise, it is “a mere
       executory agreement which . . . does not deprive an accused of liberty or any
       other constitutionally protected interest.” Id. (quoting Mabry v. Johnson, 467
       U.S. 504, 507 (1984)).

               After careful review of the record, we can find no evidence suggesting
       that the court accepted the agreement . . . .

             Because the district court did not accept the plea agreement, we
       conclude that the waiver of appellate rights under the agreement is not
       enforceable.

Nichols, 267 F. App’x at 792 (footnote omitted). 6 Based on these authorities, Mr. Keogh

contends his plea agreement with the government, including the Rule 410 waiver contained

in it, never became binding or enforceable.

       In contrast, the government contends a plea agreement, like any other contract, takes

effect immediately upon execution, particularly where it unambiguously so provides. The

government relies on United States v. Jim, 786 F.3d 802, 806 (10th Cir. 2015), which

concerned a Rule 410 waiver but involved only the question of “whether Jim entered his

plea agreement knowingly and voluntarily.” Id. at 809 (emphasis in original). In Jim, the

defendant pled guilty under a written plea agreement that contained a Rule 410 waiver, and

the magistrate judge who took his plea “deferred deciding whether to accept the plea

agreement until sentencing.” Id. at 807 (emphasis in original). The district court later

allowed the defendant to withdraw his guilty plea based on an assertion that he did not fully



       6
           Mr. Keogh also cites United States v. Kaydahzinne, 334 F. App’x 144 (10th Cir. 2009)
(unpublished), but the court of appeals expressly did “not make a determination on the effectiveness
of [the defendant’s] appellate waiver” in that case because the parties did not raise the issue and the
government did not rely on any waiver. Id. at 148.
                                                  7
understand the plea agreement and did not realize he was giving up his right to a jury trial.

Before allowing him to withdraw the guilty plea, the district court specifically warned the

defendant about the Rule 410 waiver in the plea agreement, and he “acknowledged that the

Government would be able to use Rule 410 evidence at trial.” Id. at 808. The defendant

still “elected to withdraw his guilty plea and proceed to trial.” Id.

       The district court did not decide whether the defendant knowingly and voluntarily

entered into the plea agreement (because he did not challenge the admission of Rule 410

evidence on that ground), but the district court enforced the Rule 410 waiver and allowed

the admission of evidence barred by Rule 410. The defendant challenged that ruling on

appeal and, under the circumstances, did so by arguing that his plea agreement was not

knowing and voluntary and thus the Rule 410 waiver included in it was unenforceable. No

party raised, nor did the Tenth Circuit acknowledge, the law regarding formation of a

binding plea agreement discussed in Novosel.

       However, the Tenth Circuit stated the law regarding Rule 410 waivers generally as

follows:

       The district court’s two decisions, first to allow Jim to withdraw his guilty plea
       and then to enforce the Rule 410 waiver, are consistent with decisions from
       other circuits enforcing Rule 410 waivers contained in plea agreements, and
       consistent with the particular language of those waivers. See United States v.
       Nelson, 732 F.3d 504, 512-13, 516-17 (5th Cir. 2013) (enforcing plea
       agreement’s Rule 410 waiver against a defendant who did not enter a guilty
       plea as required under the plea agreement, where waiver expressly took effect
       if the defendant failed to enter the guilty plea) . . . ; United States v. Washburn,
       728 F.3d 775, 781 (8th Cir. 2013) (holding plea agreement, with its Rule 410
       waiver, was binding on defendant once he signed the agreement and Rule 410
       waiver remained enforceable, pursuant to its express terms, even though the
       defendant never entered guilty plea required under that agreement and even
       though district court never accepted the plea agreement) . . . .

                                                8
       Jim’s Rule 410 waiver expressly stated that it took effect at the time his signed
       the plea agreement. . . . And Jim does not contend that his Rule 410 waiver
       was not enforceable for the reason that the district court permitted him to
       withdraw his guilty plea. Indeed, it would make no sense to deny the efficacy
       of the Rule 410 waiver just because the guilty plea was withdrawn because
       that would render the waiver largely meaningless and deprive the Government
       of the benefit of its bargain. The clearly contemplated situation where the
       Rule 410 waiver would have any usefulness to the Government is precisely
       this situation – where the defendant failed to carry out his side of the bargain
       to plead guilty and thereby forced the Government to trial.

Jim, 786 F.3d at 809. This passage is dicta, however, because the issue in Jim was not the

enforceability of the waiver itself but the voluntariness of the plea agreement as a whole.

       However, Jim seems to endorse the view that a Rule 410 waiver in a plea agreement

may be enforced without requiring approval or acceptance of the plea agreement by a district

court because the plea agreement was never accepted by the district court in that case. This

view is consistent with the weight of authority on the issue, that is, recognizing a defendant’s

right to exclude Rule 410 evidence is waivable and finding Rule 410 waivers to be fully

enforceable if they are knowing and voluntary. 7 Under this view, the question of whether

the district judge accepted the plea agreement does not affect the enforceability of the


       7
         In addition to the Fifth and Eighth Circuit cases cited in Jim – United States v. Washburn,
728 F.3d 775 (8th Cir. 2013), and United States v. Nelson, 732 F.3d 504 (5th Cir. 2013) – other
federal appellate courts seem to agree. See United States v. Elbeblawy, 899 F.3d 925, 934-35 (11th
Cir. 2018) (plea agreement was unambiguous and defendant waived Rule 410 rights by signing it,
even though he later changed his mind and refused to plead guilty); United States v. Stevens, 455 F.
App’x 343, 345-46 (4th Cir. 2011) (defendant waived Rule 410 rights by signing unambiguous plea
agreement but then proceeding to trial). Other courts, including the Supreme Court, have enforced
Rule 410 waivers in proffer agreements, that is, cases where a waiver was given during negotiations
that did not reach a plea agreement. See United States v. Mezzanatto, 513 U.S. 196, 210 (1995);
United States v. Velez, 354 F.3d 190, 196 (2d Cir. 2004); United States v. Hardwick, 544 F.3d 565
(3d Cir. 2008); United States v. Krilich, 159 F.3d 1020, 1025-26 (7th Cir. 1998); United States v.
Rebbe, 314 F.3d 402, 407 (9th Cir. 2002); United States v. Burch, 156 F.3d 1315, 1321-22 (D.C.
Cir. 1998).
                                                 9
Rule 410 waiver, so long as a court determines that the plea agreement was knowingly and

voluntarily made. 8

       Although the apparent conflict between Novosel and Jim is difficult to reconcile,

Mr. Keogh cites no case, and the Court’s research reveals none, holding that a Rule 410

waiver is unenforceable if the plea agreement containing it was never accepted by the trial

judge. According to the Supreme Court: “Rules 410 and 11(e)(6) [now 11(f)] create, in

effect, a privilege of the defendant . . . and, like other evidentiary privileges, this one may

be waived or varied at the defendant’s request.” United States v. Mezzanatto, 513 U.S. 196,

205 (1995) (internal quotation and citation omitted). The privilege is indistinguishable from

“a broad array of constitutional and statutory provisions” that can be waived by a criminal

defendant. See id. at 200-01 (citing examples). Thus, Mr. Keogh was entitled to waive the

protection of Rule 410, as provided by his 2017 plea agreement, if he did so knowingly and

voluntarily.

                                           Conclusion

       Mr. Keogh fails to identify any legal authority holding that a Rule 410 waiver in a

plea agreement is unenforceable solely because the agreement was never accepted by the

district court. Therefore, the Court declines to recognize such a rule. However, because it

is well settled that a Rule 410 waiver is valid and enforceable only if the defendant entered

into the plea agreement knowingly and voluntarily, and because Mr. Keogh claims this


       8
          The decision in Jim was based, in part, on a prior Tenth Circuit decision that endorsed the
enforcement of Rule 410 waivers in plea agreements. See United States v. Mitchell, 633 F.3d 997
(10th Cir. 2011). In that case, the defendant had entered a guilty plea after a Rule 11 colloquy (and
was later allowed to withdraw it), so presumably the district court had accepted the plea agreement,
although the court of appeals did not indicate that acceptance was a material fact.
                                                 10
requirement is not met in his case, the Court will schedule a hearing to determine the

voluntariness of Mr. Keogh’s 2017 plea agreement with the government.

      IT IS THEREFORE ORDERED that an evidentiary hearing limited solely to the issue

identified by this Order is set in Courtroom 301 on Thursday, September 12, 2019, at

2:00 p.m.

      IT IS SO ORDERED this 29th day of August, 2019.




                                          11
